Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 2/10/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 4
Claim 4 recites, “the first and second hubs and the first and second outer walls comprise a cylindrical global form.” The specification fails to define the term cylindrical global form. However, the specification does disclose “the global form of the third diffuser stage corresponds substantially to that of a boater hat, as can be seen from FIG. 7A.”  To promote compact prosecution, the claim will be examined as, “the first and second hubs and the first and second outer walls comprise a cylindrical 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefinite
Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4
Claim 4 recites, “the first and second hubs and the first and second outer walls comprise a cylindrical global form.” This is indefinite because a form cannot be both cylindrical and global (spherical) simultaneously.  Further, the specification fails to define the term cylindrical global form. However, the specification does define the global form of the third diffuser stage corresponds substantially to that of a boater hat, as can be seen from FIG. 7A.  To promote compact prosecution, the claim will be examined as, “the first and second hubs and the first and second outer walls comprise a cylindrical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-4, 7, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayama et al. (JP2010281231A).
Claim 1
Regarding Claim 1, Kayama discloses [a] compressor comprising 

a stator core assembly (2) for causing rotation of the impeller, and 
a diffuser assembly (Para [0049]) for acting on the airflow generated by the impeller, wherein the diffuser assembly comprises 
a first diffuser stage (25a or 25b; under the broadest reasonable interpretation either stage may be the first or second diffuser stage.  This view is supported by applicants claim 18 which further limits the relative positions of the diffuser stages) and 
a second diffuser stage (25a or 25b; under the broadest reasonable interpretation either stage may be the first or second diffuser stage.  This view is supported by applicants claim 18 which further limits the relative positions of the diffuser stages), the first and second diffuser stages comprising separate components connected to one another by a fastener (Para [0045] discloses that the connection part of each component was provided with the unevenness corrugation for fitting, and each component was fitted and it was made to adhere.).

Claim 2
Regarding Claim 2, Kayama discloses [t]he  compressor of claim 1, wherein the first and second diffuser stages are formed by separate moulding processes (Para [0051]).

Claim 3
Regarding Claim 3, Kayama discloses [t]he compressor of claim 1, wherein the first diffuser stage comprises a first hub (annotated fig. 10 below), a first outer wall (annotated fig. 10 below), and a first plurality of diffuser blades (26a) extending between the first hub and the first 

    PNG
    media_image1.png
    454
    528
    media_image1.png
    Greyscale

Claim 4
Regarding Claim 4, Kayama discloses [t]he compressor of claim 3, wherein the first and second hubs and the first and second outer walls comprise a cylindrical global form (Para [0052]).

Claim 7
Regarding Claim 7, Kayama discloses [t]he compressor of claim 1, wherein the second diffuser stage (25a) comprises an outer diameter smaller than an outer diameter of the first diffuser stage (25b).
Claim 18
Regarding Claim 18, Kayama discloses [t]he compressor of claim 1, wherein the diffuser assembly comprises a third diffuser stage (25c), the second diffuser stage is located downstream 

Claim 19
Regarding Claim 19, Kayama discloses [a]  vacuum cleaner (abstract) comprising the compressor of claim 1.

Claim 20
Regarding Claim 20, Kayama discloses [a] diffuser assembly for a compressor, the diffuser assembly comprising a first diffuser stage (25a) and a second diffuser stage (25b), wherein the first and second diffuser stages comprise separate components connected to one another by a fastener (Para [0045] discloses that the connection part of each component was provided with the unevenness corrugation for fitting, and each component was fitted and it was made to adhere.).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayama (JP2010281231A)  in view of Liao et al. (US 20030012646).
Claim 5
Regarding Claim 5, Kayama discloses [t]he compressor of claim 3, except wherein the fastener extends between the first and second hubs.
However, Liao teaches wherein the fastener (42) extends between the first and second hubs (Fig. 2).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Liao to modify Kayama to extend the fastener between the first and second hub to easily connect the two hubs.

Claim 6
Regarding Claim 6, Kayama discloses [t]he compressor of claim 3, wherein at least one of the first or second hub is hollow (annotated fig. 10 below), except and the other of the second or first hub, comprises a locating projection which extends into the hollow interior of the first or second hub.
However, Liao teaches the other of the second or first hub, comprises a locating projection (44) which extends into the hollow interior (53) of the first or second hub. 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Liao to modify Kayama to include a locating projection to prevent rotation between the parts and facilitate the alignment of the diffusers.

Claim 8
except wherein the first diffuser stage comprises a first anti-rotation projection and/or recess for engaging a corresponding second anti-rotation recess and/or projection of the second diffuser stage.
However, Liao teaches wherein the first diffuser stage comprises a first anti-rotation projection and/or recess (44) for engaging a corresponding second anti-rotation recess and/or projection (53) of the second diffuser stage. 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Liao to modify Kayama include a locating projection to prevent rotation between the parts and facilitate the alignment of the diffusers.

Claim 17
Regarding Claim 17, Liao discloses [t]he compressor of claim 1, except wherein the impeller comprises a mixed flow impeller.
However, Kayama teaches wherein the impeller comprises a mixed flow impeller (Para [0055]). 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Kayama to modify Liao’s compressor to include a mixed flow impeller to increase high air blowing performance so that it can be applied to household vacuum cleaners (Para [0055]).

Allowable Subject Matter
Claims 9-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746